Exhibit 10.25
CHICO’S FAS, INC.
2002 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
Capitalized terms not defined herein have the meaning given such terms in the
Chico’s FAS, Inc. 2002 Omnibus Stock and Incentive Plan.
     This Restricted Stock Agreement (the “Agreement”) is dated as of __________
(the “Grant Date”), and is entered into between Chico’s FAS, Inc., a Florida
corporation (the “Company”), and _________ (the “Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) is authorized to make grants of Restricted Stock under
the Company’s 2002 Omnibus Stock and Incentive Plan, as amended (the “Plan”);
     WHEREAS, on or about __________ the Committee approved the grant, pursuant
to the Plan, Restricted Stock to the Employee on the Grant Date provided that
the Employee continued to be employed as an employee of the Company on the Grant
Date;
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:
     1. Grant of Restricted Stock. The Company hereby grants to the Employee all
rights, title and interest in the record and beneficial ownership of ____ shares
of common stock, $.01 par value per share, of the Company (“Common Stock”)
subject to the conditions described in Paragraphs 5 and 6 as well as the other
provisions of this Restricted Stock Agreement (the “Restricted Stock”). The
Restricted Stock is granted pursuant to and to implement in part the Chico’s
FAS, Inc. 2002 Omnibus Stock and Incentive Plan (as amended and in effect from
time to time, the “Plan”) and is subject to the provisions of the Plan, which is
hereby incorporated herein and is made a part hereof, as well as the provisions
of this Restricted Stock Agreement. The Employee agrees to be bound by all of
the terms, provisions, conditions and limitations of the Plan and this
Restricted Stock Agreement. All capitalized terms have the meanings set forth in
the Plan unless otherwise specifically provided in this Restricted Stock
Agreement. All references to specified paragraphs pertain to paragraphs of this
Restricted Stock Agreement unless otherwise specifically provided.
     2. No Transfer of Unvested Shares. During the period that any shares of
Restricted Stock are unvested as set forth in Paragraphs 3, 4, 5 and 6, such
unvested shares shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution, by qualified domestic relations order or as expressly provided for
in Paragraph 3. No right or benefit hereunder shall in any manner be liable for
or subject to any debts, contracts, liabilities, or torts of the Employee.

1



--------------------------------------------------------------------------------



 



     3. Custody of Restricted Stock. The shares of Restricted Stock will be
issued in the name of the Employee and deposited with the Plan Administrator as
escrow agent (the “Escrow Agent”) together with a stock power endorsed in blank
by the Employee, and will not be sold, assigned, transferred, pledged or
otherwise disposed of or encumbered unless and until the expiration of the
Restriction Period set forth in Paragraph 5 and satisfaction of the vesting
conditions set forth in Paragraph 5 or the occurrence of any of the events
contemplated by Paragraphs 6(b), 6(c), 6(d) or 6(e). Notwithstanding the
foregoing, while such restrictions remain in effect, the Employee may transfer
the shares of Restricted Stock to a trust created by such Employee for the
benefit of the Employee and the Employee’s family as part of the Employee’s
estate planning program, provided that prior to any such transfer, (a) the
Employee must submit to the Company a legal opinion of the Employee’s counsel,
satisfactory to the Committee, that the transfer to such trust and the holdings
of the shares of Restricted Stock by such trust shall have no adverse tax or
securities law consequences for the Company and (b) the trust must execute and
deliver to the Company a joinder to this Agreement, satisfactory to the
Committee, which shall, among other things, acknowledge the terms of the grant
of the Restricted Stock and the restrictions on transfer of the shares of
Restricted Stock imposed and established pursuant to the terms of this Agreement
and the Plan and the trust must continue the deposit of the shares of Restricted
Stock with the Escrow Agent and deposit with the Escrow Agent a stock power
endorsed in blank by the trustee on behalf of the trust. The Company may
instruct the transfer agent for its Common Stock to place a legend on the
certificates representing the shares of Restricted Stock or otherwise reflect in
its records the restrictions on transfer set forth in this Agreement and the
Plan. The certificate or certificates representing such shares of Restricted
Stock will not be delivered by the Escrow Agent to the Employee unless and until
the shares of Restricted Stock have vested and all other terms and conditions in
this Agreement and the Plan have been satisfied.
     4. Risk of Forfeiture. Subject to Paragraphs 6(b), 6(c), 6(d) and 6(e),
should the Employee’s employment (defined below) with Company and each
subsidiary (as the term “subsidiary” is defined in the Plan) terminate prior to
the end of the Restriction Period set forth in Paragraph 5, the Employee shall
forfeit the right to receive the Restricted Stock that would otherwise have
vested at the end of the Restriction Period. The Employee hereby appoints the
Escrow Agent with full power of substitution, as the Employee’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of the Employee to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested shares of Restricted
Stock to the Company upon such forfeiture.

2



--------------------------------------------------------------------------------



 



     5. Vesting Dates. Subject to Paragraph 6, the restrictions applicable to
the Restricted Stock will lapse as follows: (i) the restrictions as to one-third
of the Restricted Stock will lapse one year after the Grant Date; (ii) the
restrictions as to an additional one-third of the Restricted Stock will lapse
two years after the Grant Date; and (iii) the restrictions as to the remaining
one-third of the Restricted Stock will lapse three years after the Grant Date.
The table below sets forth such lapse date for the Restricted Stock:

          Number of Shares   Date Restrictions     of Common Stock   Lapse    
 
       

     6. Termination of Service; Change in Control. Voluntary or involuntary
termination of service as an Employee, retirement, death or disability of the
Employee, or occurrence of a Change in Control, shall affect the Employee’s
rights under this Restricted Stock Agreement as follows:
          a. Voluntary Termination or Termination for or Without Cause. If,
other than as specified below, the Employee voluntarily terminates service as a
Employee of the Company or if the Employee’s position as an employee of the
Company is terminated by the Company for or without cause prior to the last day
of the Restriction Period, then the Employee shall forfeit the right to receive
all shares of Restricted Stock.
          b. Change in Control. If a Change in Control shall occur, then
immediately all nonvested Restricted Stock shall fully vest, all restrictions
(other than those described in Paragraph 10) applicable to such Restricted Stock
shall terminate and the Company shall release from escrow or trust and shall
issue and deliver to the Employee a certificate or certificates for all shares
of Restricted Stock.
          c. Death or Disability. If the Employee’s position as an employee of
the Company is terminated by death or disability, then immediately all nonvested
Restricted Stock shall fully vest, all restrictions (other than described in
Paragraph 10) applicable to Restricted Stock shall terminate and the Company
shall release from escrow or trust and shall issue and deliver to the Employee,
or in the case of death, to the person or persons to whom the Employee’s rights
under this Restricted Stock Agreement shall pass by will or by the applicable
laws of descent and distribution, or in the case of Disability, to the
Employee’s personal representative, a certificate or certificates for all
Restricted Stock.

3



--------------------------------------------------------------------------------



 



          d. Retirement. If the Employee’s position as an employee of the
Company is terminated by retirement prior to the last day of the Restriction
Period, then immediately such number of shares of nonvested Restricted Stock
equal to the Accelerated Portion shall fully vest, all restrictions (other than
those described in Paragraph 10) applicable to the Accelerated Portion of the
nonvested Restricted Stock shall terminate, the Company shall release from
escrow or trust and shall issue and deliver to the Employee a certificate or
certificates for the Accelerated Portion of the nonvested Restricted Stock and
the Employee shall forfeit the right to receive all shares of the nonvested
Restricted Stock in excess of the Accelerated Portion. For these purposes, the
“Accelerated Portion” shall be equal to the number of shares which is the
product of (i) a fraction, the numerator of which is the number of completed
months elapsed beginning on the Grant Date and ending on the date of termination
of service as a Employee of the Company and the denominator of which is the
total number of months in the Restriction Period, multiplied by (ii) the total
number of shares of nonvested Restricted Stock immediately prior to the date of
termination of the Employee’s position as a Employee of the Company. For these
purposes, the Employee’s position as a Employee of the Company will be
considered to be terminated by “retirement” if the Employee has (i) reached age
55, and, (ii) the Employee’s combined age and years of service with the Company
as a Employee is equal to 65 or greater.
          f. Definition of Employment. For purposes of this Restricted Stock
Agreement, “employment” means employment by the Company or a subsidiary. In this
regard, neither the transfer of the Employee from employment by the Company to
employment by a subsidiary nor the transfer of the Employee from employment by a
subsidiary to employment by the Company nor the transfer of the Employee from
employment by a subsidiary to employment by another subsidiary shall be deemed
to be a termination of employment of the Employee. Moreover, the employment of
the Employee shall not be deemed to have been terminated because of absence from
active employment on account of temporary illness or during authorized vacation
or during temporary leaves of absence from active employment granted by the
Company or a subsidiary for reasons of professional advancement, education,
health, or government service, or during military leave for any period if the
Employee returns to active employment within 90 days after the termination of
military leave, or during any period required to be treated as a leave of
absence by virtue of any valid law or agreement. The Plan Administrator’s
determination in good faith regarding whether a termination of employment of any
type or Disability has occurred shall be conclusive and determinative.
     7. Ownership Rights. Subject to the restrictions set forth herein and
subject to Paragraph 9, the Employee is entitled to all voting and ownership
rights applicable to the Restricted Stock, including the right to receive any
dividends that may be paid on Restricted Stock, whether or not vested.
(Information on Chico’s stock, Annual Reports, and other relevant information
may be found at www.chicosfas.com.)

4



--------------------------------------------------------------------------------



 



     8. Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
     9. Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.
     10. Certain Restrictions. By accepting the Restricted Stock, the Employee
agrees that if at the time of delivery of certificates for shares of Restricted
Stock issued hereunder any sale of such shares is not covered by an effective
registration statement filed under the Securities Act of 1933 (the “Act”), the
Employee will acquire the Restricted Stock for the Employee’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition the Employee will enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.
     11. Confidentiality. By accepting the Restricted Stock, Employee agrees
that it will not use or disclose Company’s Confidential Information, except in
the faithful performance of the Employee’s duties for the Company. For purposes
of this Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans;
(d) technical and business strategies and processes; (e) sales, revenues,
profits, margin, expenses, and other financial information; (f) relationships
between Company and its customers, its vendors and its employees; (g) customers’
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to Company’s employees; and (k) acquisitions, mergers,
divestitures, and agreements regarding franchising and distribution.
Confidential Information does not include information that is, or becomes,
generally known within the industry or generally available to the public (unless
through Employee’s improper disclosure).

5



--------------------------------------------------------------------------------



 



     12. Nonsolicitation. By accepting the Restricted Stock, Employee agrees
that for a period of twelve months following separation from employment for any
reason, (whether voluntary or involuntary), Employee will not directly or
indirectly solicit, induce or attempt to influence any Company employee
(including Company’s affiliates’ employee) to leave the Company’s employ, nor
will Employee assist anyone in soliciting or recruiting a Company employee
(including Company’s affiliates’ employee) for purposes of being employed or
retained as a consultant or contractor elsewhere.
     13. Noncompliance Reporting. By accepting the Restricted Stock, Employee
agrees that if, at any time, Employee learns of information suggesting conduct
by an officer or employee of Company (including of Company’s affiliates) or a
member of Company’s Board of Directors that is unlawful, unethical, or
constitutes a material violation of any Company policy, regardless of the source
of such information, Employee will report promptly such information to Company
through any of the Company’s internal mechanisms available for the reporting of
such conduct such as, for instance, the Company’s Ethics and Compliance Hotline.
     14. Amendment and Termination. No amendment or termination of this
Restricted Stock Agreement which would impair the rights of the Employee shall
be made by the Board, the Committee or the Plan Administrator at any time
without the written consent of the Employee. No amendment or termination of the
Plan will adversely affect the right, title and interest of the Employee under
this Restricted Stock Agreement or to Restricted Stock granted hereunder without
the written consent of the Employee.
     15. No Guarantee of Employment. This Restricted Stock Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
     16. Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Restricted Stock otherwise deliverable
upon satisfaction of the conditions precedent under this Restricted Stock
Agreement (and other amounts payable under this Restricted Stock Agreement) in
an amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.
     17. No Guarantee of Tax Consequences. Neither the Company nor any
subsidiary nor the Plan Administrator makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for benefits under this Restricted Stock Agreement.
     18. Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

6



--------------------------------------------------------------------------------



 



     19. Governing Law. The Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
     20. Miscellaneous Provisions.
          (a) Not a Part of Salary. The grant of an Award under the Plan is not
intended to be a part of the salary of the Employee.
          (b) Conflicts With Any Employment Agreement. If the Employee has an
employment agreement with the Company or any of its subsidiaries which contains
different or additional provisions relating to vesting of restricted stock
awards, or otherwise conflicts with the terms of this Restricted Stock
Agreement, the provisions of the employment agreement shall govern.
          (c) Electronic Delivery and Signatures. The Employee hereby consents
and agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents including by way of the Investor Relations
section of the Company’s website, at Chicos.com. If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), the Employee hereby consents to such procedures and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. The Employee consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan
Restricted Stock Agreement- 223569v3

7